THEA~TORNEYGENERAL
                        OF TEXAS
                        Ausniu   aa.T~xas
GROVER SELLBRS




   Honorable F. T. Graham
   Cdudg Attorney
   Cameron County
   Brownsville, Texas
   Dear Sir:                Opinion No. O-7430
                            Re: Construction of Section 2 of
                                 Article
                                  .      7336f, V.A.C.S.
           Your letter of tiecentdate requesting an opinion from
   this department on the above subject matter is as follows:
           “The Tax Collector of Cameron County is
       desirous of having prepared a combined delinquent
       tax roll for Cameron Cmnty, no combined roll
       having been compiled for a number of years.
           “His deputies and assistants are unable to
       compile this tax roll within their regular working
       hours and he is compelled to have It compiled by
       outside people.
           “The question that I have to answer with
       regard to this matter is as to the requirements
       in the way of obtaining bids for this work, so as
       to enable him to collect from the State its pro-
       portionate share of the cost of compiling these
       records.
           “Section 2 of Article 7336~,  Vernon’s Civil
       Statutes, Annotated, merely sags ‘Payment for the
       compilation thereof shall be authorized at actual
       cost to the taxacollector proportionately from each
       the State and County taxes, or municipal taxes,
       first collectea from such record,  such cost In no
       case to exceed a sum equal to five (59!) cents per
       item or written line of the original copy of such
       record, etc.’
           “I do not find any aeclslons of any court with
       reference to this matter, except that in Opinion
       0-4644 Issued out of the offloe of the Attorney General
       in 1942 there is a citation to Nueces County v. Cureton.
       This opinion is to the effect that where the County
Hon. F. T. Graham, page 2          O-7430


    Tax Assessor-Collector or his deputies who are paid
    on a salary basis compile the delinquent tax records,
    the time consumed In such work may be applied against
    the rate of salary paid and.considered as 'actual
    cost ' of compiling the records, etc.
        "There is also an opinion O-4941 in October, 1942
    ttithe effect that if the Tax Assessor-Collector
    lacks sufficient help to do the extra work he may
    employ additional workers and pay his additional ex-
    penses proportionately from the tax collections,
    limited by the five (54) cents per line of the tax
    roll; and there is Opinion O-3942 of September
    1941, which states that under the facts submlttia
    to your Department, the Comptroller is authorized
    to pay a proportionate part of the compilation, etc.
       "I do not have these opinions and should appre-
   ciate receiving copies of them; but the particular
   question in which we are now Interested is whether
   if the Tax Collector receives a number of bids for
   compiling the delinquent tax roll whether or not it
   will be necessary for him to advertise publicly for
   bids In order to be in position to collect from the
   State is proportfonal part of the cost of compiling
   the delinquent tax roll.
       "I ask this question because Form No. 2 Delinquent
   Tax Record Expense Statement, which is a form prepared
   by the Comptroller, requires the Assessor-Collector
   to make a written statement that the roll was prepared
   by 'Compiler under contract as lowest and best bidder.'
       "To summarize: Will the obtaining of a number of
   bids without publicly advertising for bids be a suf-
   ficient compliance with the law and the rulings of
   the Comptroller's office?"
       Article 7336f,   Section 2, is as follows:
        "Any County having as many as two years' taxes
   delinquent which have not been Included in the delin-
   quent tax record, the Cpllector of taxes shall within
   two years from the effective date of this Act, cause
   to be compiled a delinquent tax record of all delln-
   quent taxes not barred by this Act; the delinquent re-
   cord shall be examined by the Commissioners' Court and
   the Comptroller or governing body, corrections may be
   ordered made, and when found correct and approved by
   them, payment for the compilation thereQf shall be
Ron. F. T. Graham, Page 3           O-7430



    authorized at actual cost to the Tax Collector,
    proportionately from each the State and County
    taxes, or municipal taxes, first collected from
    such record, such cost in no case to exceed a
    sum equal to five (59?)cents per item or written
    line of the original copy of such reconI and In
    no event shall any compiling cost be charged to
    the taxpayer. The delinquent tax record when
    approved, shall be prima facie evidence of the
    delinquency shown thereon, and when there shall
    be as many as two years of delinquency accumulated
    which are not shown on the record, a recompila-
    tion, or a two year supplement thereto shall then
    be made as herein provided. Tax Collectors shall
    cause to be compiled like records of taxes delln-
    quent due any district for which they collect
    from tax rolls other than the State and county
    rolls, and when approved by the governing body of
    the particular district, the cost of same shall
    be allowed in the manner herein provided."
        Since the above statute does not provide for any specific
method for the tax collector to follow in letting the contract
to compile the delinquent tax rolls, you are advised that the
method used by you is a sufficient compliance with same. Your
question is therefore answered in the affirmative.
        We are herewith enclosing copies of Opinions Nos. 0-5780,
O-4941, O-4644 and O-3942 for your information.
                               Yours very truly
                            ATTORNEY GENERAL OF TEXAS
                              By s/Jno. C. Enorpp
                                   Jno. C. Knorpp
                                   Assistant
                              By s/John Reeves
                                   John Reeves
JR:djm:wc
Enclosures
APPROVED NOV 20, 1946
s/Grover Sellers
ATTORREY GENERAL OF TEXAS
Approved Opinion Committee By s/GWB Chairman